—Judgment, Supreme Court, New York County (Joan Lobis, J.), entered February 8, 1996, awarding plaintiff damages for breach of contract and dismissing deféndant’s counterclaim for fraud, unanimously affirmed, with costs. Appeal from order, same court and Justice, entered January 23, 1996, which granted plaintiff’s motion for summary judgment, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
The parol evidence on which defendant relies, purporting to demonstrate that the parties’ actual agreement was for plaintiff to manufacture garments for defendants at a particular cost, was properly rejected by the IAS Court. The agreement for the purchase of fabric on which plaintiff sues does not mention any such agreement and contains a merger clause such that the parol evidence would vary or add to the subject contract (see, Katz v American Tech. Indus., 96 AD2d 932, 932-933). We have considered defendant’s other arguments and find them to be without merit. Concur — Milonas, J. P., Wallach, Tom, Mazzarelli and Saxe, JJ.